Citation Nr: 1722449	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-30 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low bone density, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to peripheral neuropathy, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for hives due to a muscle enzyme disorder, to include as due to exposure to Agent Orange.

6.  Entitlement to service connection for hypothyroidism, to include as due to exposure to Agent Orange.

7.  Entitlement to service connection for pituitary adenoma, to include as due to exposure to Agent Orange.

8.  Entitlement to a rating in excess of 10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeal (hereinafter Board) on appeal from a July 2012 rating decision, by the Indianapolis, Indiana, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for tinnitus; the rating action also denied service connection for pituitary adenoma, hives due to muscle enzymes problems, low bone density, low thyroid condition, and erectile dysfunction,  all claimed as due to exposure to Agent Orange.  That rating action also denied a claim of entitlement to a rating in excess of 10 percent for PTSD.  He perfected a timely appeal to that decision.  

On January 4, 2017, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  At the hearing, the hearing the record was held open 30 days in order to allow the Veteran time to submit additional evidence relevant to his claims.  Additional evidence was submitted, but this evidence was not accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2016).  However, as the evidence is not pertinent to the issues decided in this case, a remand is not required for initial AOJ consideration.  

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed July 2007 rating decision, the RO denied service connection for tinnitus. 

2.  The evidence associated with the claims file subsequent to the July 2007 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for tinnitus.  

3.  Current tinnitus began during active service.

4.  The Veteran had service in the Republic of Vietnam.  

5.  The Veteran's claimed low bone density is a clinical finding and does not constitute a disability for VA compensation purposes.  

6.  Erectile dysfunction was not manifest in service or for many years thereafter and is not shown to be related to service, including Agent Orange exposure therein, or to have been caused or aggravated by any service-connected disability.  

7.  The Veteran has not had hives during the course of his claim and appeal.  

8.  The Veteran's hypothyroidism is unrelated to his military service, including exposure to Agent Orange in Vietnam.  

9.  The Veteran's pituitary adenoma is unrelated to his active service, including due to exposure to Agent Orange in Vietnam


CONCLUSIONS OF LAW

1.  The July 2007 rating decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2016).  

2.  Evidence received since the final July 2007 rating decision is new and material; therefore, the criteria for reopening the Veteran's claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  

3.  The criteria for service connection for tinnitus have all been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

4.  The criteria for service connection for low bone density, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

5.  The criteria for service connection for erectile dysfunction, to include as due to exposure to Agent Orange, or secondary to peripheral neuropathy, have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

6.  The criteria for service connection for hives due to a muscle enzyme disorder, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3. 307, 3.309 (2016).  

7.  The criteria for service connection for low thyroid function, diagnosed as hypothyroidism, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2016).  

8.  The criteria for service connection for pituitary adenoma, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (a),(e) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in October 2011 and May 2012 prior to the initial adjudication of the claims on appeal.  An additional letter was sent in April 2014.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records from the Louisville, Kentucky VA Medical Center (VAMC), and private treatment reports.  The Veteran has not identified any outstanding relevant evidence and the Board is aware of none.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran was also afforded a VA examination in connection with his claim of service connection for tinnitus.  The Board finds that the examination was adequate, as they reveal the examiner reviewed the claims folder and considered relevant evidence of record, before expressing an opinion regarding the likelihood that the Veteran had tinnitus that is attributable to service. The Board finds that the VA examiner's opinion in this regard is supported by adequate explanation and is consistent with the remaining evidence of record.   

With respect to the claims of service connection for low bone density, erectile dysfunction, hives, low thyroid function, and pituitary adenoma, the record does not contain evidence establishing a relevant in-service injury or disease or manifestation of any related disability within an applicable presumptive period.  Therefore, it is not necessary for VA to schedule the Veteran for an examination on these issues.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Pertinent Laws and  Regulations 

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain chronic diseases, including organic diseases of the nervous system to include tinnitus and malignant tumors, may be presumed to be service connected if manifested to a compensable degree within one year of separation from service even if there is no evidence of the disease during service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.    

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  None of the claims involve one or more of such certain enumerated diseases.  See 38 C.F.R. § 3.309(e).  

Service connection may be established for disability that is proximately due to or the result of, or aggravated by a service- connected disease or injury.  38 C.F.R. § 3.310.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Factual background & Analysis-Claim to reopen S/C-tinnitus.

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105 (b)(1) (West 2014); 38 C.F.R. §§ 3.103 (b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105 (a) (West 2014).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105 (b)(1).  

If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code. 38 U.S.C.A. § 7105 (c) (West 2014).  

If the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with an SOC. 38 U.S.C.A. § 7105 (d) (West 2014).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105 (d)(1).  If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105 (d)(3); 38 C.F.R. § 19.32 (2014).  Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

Historically, the Veteran filed a claim for service connection for tinnitus (VA Form 21-526) in August 2006.  At that time, the record included the Veteran's military personnel records, including his DD Form 214, which noted that the Veteran served in the infantry in Vietnam from August 1970 to August 1971; he was awarded the Vietnam Service Medal, the Bronze Star Medal, the Vietnam Campaign Medal, and the Combat Infantry Badge.  The record also included the service treatment records (STRs), which were negative for any complaints or finding of tinnitus.  

The Veteran was afforded a VA audiological examination in June 2007; however, at that time, the claims folder was not available for review.  The Veteran reported noise exposure in the military as a Field Medic in Vietnam; he reported noise from rifles and artillery.  The Veteran also reported occupational noise exposure working in a factory with metal presses where he was required to wear hearing protection.  The Veteran also reported having worked in a plastics factory in the past, but he stated that it was not too loud there and they were not required to wear hearing protection.  The Veteran denied recreational noise exposure.  The Veteran indicated that he was not sure when he first noticed the tinnitus but estimated that he might have been in his 20's or 30's.  Following the evaluation, the examiner noted that the Veteran was unsure about his tinnitus in terms of date or circumstances of onset; therefore, the examiner stated that an opinion regarding the onset and etiology of the tinnitus could not be provided without the claims file.  

In an addendum to the previous VA audio examination, in June 2007, the examiner noted that hearing testing dated in June 1969 and November 1971 was within normal limits.  She also noted that there was no report of tinnitus in the claims file.  The examiner further noted that the Veteran was not sure when the tinnitus stated and provided a time frame which suggested that his tinnitus may have started in his 20s or 30s.  The Veteran reported that tinnitus now occurred off and on every couple of weeks lasting an hour or two.  The examiner opined that it is less likely that the Veteran's tinnitus is due to his military service because the time frame suggested that it began after military service.  

By a rating action in July 2007, the RO denied service connection for tinnitus on the basis that the evidence did not reflect that this disability began during or was causally or etiologically related to the Veteran's military service.  A notice of disagreement with that decision (NOD) was received in July 2008, and a statement of the case (SOC) was issued in January 2009; however, the Veteran did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.  

Evidence added to the record since the July 2007 rating decision is new and material, and it tends to relate to an unestablished fact necessary to substantiate the claim.  Evidence received since the July 2007 rating decision includes the January 2017 hearing transcript.  At that hearing, the Veteran maintained that he has suffered from ringing in his ears since 1971; he stated that the ringing started while serving in the Republic of Vietnam.  The Veteran asserted that he started experiencing tinnitus in service and it never stopped.  Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim of service connection for tinnitus.  

The Veteran's hearing testimony regarding the onset of his tinnitus just after in-service noise exposure, as well his assertions of continuing problems and ongoing symptoms were not of record at the time of the July 2007 rating action.  The Veteran is competent and credible with respect to these assertions.  His lay assertions and hearing testimony relate to an unestablished fact necessary to substantiate the claim.  Consequently, the additional evidence received is both new and material, and the claim of service connection for tinnitus is reopened.  See 38 C.F.R. § 3.156(a).  


IV.  Factual background & Legal Analysis-S/C-Tinnitus.

The Veteran is seeking service connection for tinnitus, which he has testified began during his active service.  He has a current tinnitus disability as per his competent testimony in this regard.  The in-service element is also met given the nature of the injury and the fact that the record supports that the Veteran engaged in combat with the enemy.  The element at issue is whether there is a nexus between any current tinnitus and the in-service acoustic trauma that resulted in tinnitus during service.  

The Veteran's testimony of experiencing tinnitus first during service is consistent with his initial claim where he stated that his tinnitus began in 1971.  The 2007 examination report indicates that he could not pinpoint when he first experienced symptoms but he did report in his 20s or 30s which is not inconsistent with onset during service.  Moreover, he reported testified that he has experienced ringing in the ears more or less continuously since service.  Given, his testimony, the Board finds that the evidence is at least in equipoise as to the nexus element.  As all three elements have been satisfactorily proven, service connection must be granted for tinnitus.  


V.  Factual background & analysis-Low bone density.

The Veteran maintains that the developed low bone density as a result of his exposure to Agent Orange in service.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.  

Significantly, the STRs are negative for any complaints or findings of a disability manifested by low bone density.  Post service treatment records, including VA as well as private treatment records, do not reflect a diagnosis of a disease associated with low bone density.  

The Veteran's claim for low bone density was received in July 2011.  Submitted in support of the claim were private treatment reports dated from June 2001 to July 2006.  

VA treatment notes from December 2007 document that a DXA scan showed osteopenia of the lumbar spine and left hip with a recommendation for vitamin D and calcium supplement and a rescan in 5 to 10 years.  When seen in October 2014, the Veteran was again diagnosed with osteopenia; it was noted that he would continue with calcium and Vitamin D supplements.  An endocrinology note, dated in October 2014, reported that the Veteran reported chronic pain and fatigue, cold intolerance, occasional dizziness, occasional tremors and poor energy.  It was noted that he has osteopenia, with no fractures.  The assessment was osteopenia; he was instructed to continue with calcium vitamin D supplements.  

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Osteopenia, which is a term to refer to any decrease in bone mass below normal.  Dorland's Illustrated Medical Dictionary 1336 (30th ed. 2003).  There is no evidence that the Veteran has ever been diagnosed with an actual disability due to osteopenia or that he has a disease associated with osteopenia.  Test results are not, in and of themselves, disabilities.  Cf. 61 Fed. Reg. 20440, 20,445  (May 7, 1996) (supplementary information preceding Final Rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

Under these circumstances, the Board finds that the preponderance of the evidence is against a finding that there is a disability for which service connected may be granted manifested by low bone density.  The evidence is against a finding that the 2014 finding of osteopenia has actually manifested as a disability within the meaning of the law.  

The law limits entitlement to service connection service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of a current disability, service connection cannot be established.  See Holton, 557 F.3d at 1366; Degmetich, 104 F. 3d at 1332.   Without evidence of a current disability, the veteran's claim for service connection is denied.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for low bone density is denied.  





VI.  Factual background & analysis-Erectile dysfunction.

The Veteran maintains that his current erectile dysfunction is related to his exposure to Agent Orange or his perhipheral neuropathy.  Erectile dysfunction is not an enumerated disease in 38 C.F.R. § 3.309 (e).  Therefore, the presumptive provisions of 38 U.S.C.A. § 1116 are not for application.

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The STRs include a private treatment report from Dr. William F. Blaisdell, dated in June 1969, indicating that the Veteran had a small nodule on the left testis.  He also noted that it was unchanged since its discovery and was probably an innocent inflammatory lesion.  In June 1970, the Veteran was seen for evaluation of pain in the groin area; he reported having pain with lifting heavy objects.  On examination, it was noted that the Veteran had a pea size mass on the left testicle.  In July 1970, it was noted that the Veteran had a painful tumor on the left testicle.  The impression was epididymal cyst.  The separation examination, dated in November 1971, was negative for any complaints or findings any genitourinary problems, including erectile dysfunction.  

An Agent Orange Registry examination, dated in September 2006, noted the Veteran's complaints of hesitancy, and difficulty getting his urine going.  However, there was no report of incontinence, impotence, recurrent urinary tract infections, or any history of trauma or surgery.  

Medical evidence of record, including VA as well as private treatment reports, reflect a history of erectile dysfunction.  A neurosurgery consult note, dated in August 2007, indicated that the Veteran presented with symptoms of generalized fatigue and a lack of energy as well as a lack of libido.  When seen in October 2007, the Veteran reported problems with erectile dysfunction in the last two years.  During a primary care visit in August 2008, it was noted that the Veteran had elevated LFTs, headaches due to pituitary macroadenoma, osteopenia and erectile dysfunction.  An endocrinology note, dated in October 2014, reported that the Veteran has a history of ED, but reported that Viagra helps.  

The Veteran's in-service treatment records are absent any reference to treatment or complaint of erectile dysfunction (ED) and his separation examination is also negative.   There were also no complaints, findings, or diagnoses of erectile dysfunction in the years immediately following service.  The initial diagnosis was made in August 2008, more than three decades after the Veteran's discharge from service in November 1971.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

To the extent that the Veteran has asserted that service connection for any of his erectile dysfunction may be warranted as secondary to peripheral neuropathy, service connection has not been established for peripheral neuropathy so secondary service connection is not in order.  

As to the Veteran's belief that his current erectile dysfunction is related to his period of service, to include by way of exposure to AO, although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the date of onset of the Veteran's erectile dysfunction falls outside the realm of common knowledge of a lay person.  The evidence shows that his erectile dysfunction began many years after service so there is no immediate onset and continuation that may make a nexus statement competent evidence.  Determining whether exposure to an environmental hazard later causes a disease or delayed injury is a complicated process.  This typically requires extensive research by scientists and or medical professionals.  The Veteran has not demonstrated that he has expertise in this area and such expertise is necessary to competently address cause and effects relationships of this nature.  Consequently, his statements are not probative.  

In sum, given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current erectile dysfunction is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for erectile dysfunction must be denied.  


VII.  Factual background & analysis-S/C-Hives, 
due to exposure to Agent Orange.

The veteran claims he has hives due to his military service, including as secondary to Agent Orange exposure during his tour in Vietnam.  

First, hives are not one of the enumerated conditions for which service connection may be exposed based on exposure to an herbicide agent during service.  

Second, the preponderance of evidence is against a finding that any current hives are related directly to active service.  In this regard, the STRs make no reference to hives or any chronic skin condition during service.  In August 1970, the Veteran was seen with complaints of a rash on his hands for the past 2 days.  His separation examination in November 1971 indicated his skin and lymphatics were normal and, in his report of medical history, he checked the box "No" for skin diseases.  

Submitted in support of the claim were private treatment reports dated from June 2001 to July 2006.  These records indicate that the Veteran was referred for a rheumatologic evaluation in June 2001.  The Veteran reported the onset of muscle pain involving the hands, arms and legs five months prior to his visit.  The Veteran denied any skin rash.  The Veteran did report that he had an episode of hives two years ago that lasted approximately two weeks; he was seen by a doctor and had no recurrent of hives.  VA progress notes dated from August 2006 through July 2016 do not reflect any complaints or treatment for hives or any chronic skin condition/problems.  

Here, the evidence does not show that the Veteran has had hives at any time from contemporaneous to when he filed his claim in July 2011 to the present.  Inasmuch as the record shows that his last manifestation of hives was years before he filed his claim, the current disability element has not been met in this case.  Cf. Romanowsky v. Shinseki, 26Vet. App. 289   (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").  Moreover, the evidence does not show any relationship between any hives the Veteran had in the past to service.  Again, whether hives manifesting years after exposure to an environmental hazard were due to such exposure is too complex a question to be answered by a non-expert.   

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hives.  


VIII.  Factual Background &: Analysis-S/C-Hypothyroidism, 
including as due to AO.

The Veteran claims he has a low thyroid condition, diagnosed as hypothyroidism, which developed as a result of military service, including as secondary to herbicide exposure during his tour in Vietnam.  The list of presumptive diseases under 38 C.F.R. § 3.309 (e) does not include hypothyroidism, this condition does not warrant service connection on a presumptive basis.  

As regards consideration of service connection on a direct basis, the Veteran's STRs are silent for any complaints, diagnosis or treatment for hypothyroidism.  In fact, clinical evaluation of the endocrine system at separation in November 1971 was reported to be normal.  Additionally, there has been no showing that the Veteran had hypothyroidism to a compensable degree within a year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

In fact, there is no evidence of a low thyroid condition until years after the Veteran's discharge from active duty.  The records indicate that the Veteran was diagnosed with hypothyroidism in March 2014, more than 43 years following his discharge from military service.  A treatment note, dated in March 2014, reported that the Veteran was seen for follow up evaluation of hypothyroidism; the assessment was hypothyroidism, controlled.  In September 2014, it was noted that the Veteran was being seen for follow up evaluation for hypothyroidism.  When seen in October 2014, the Veteran was again diagnosed with hypothyroidism.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's hypothyroidism was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although service incurrence or aggravation may also be presumed if any endocrinopathy is demonstrated to a compensable degree within a year of separation from qualifying military service, 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016), this has not been demonstrated in the Veteran's case.  As noted above, it was not until about March 2014 that any disability was demonstrated.  More significantly, while the post-service treatment records reflect a diagnosis of hypothyroidism, none of the Veteran's medical providers related his hypothyroidism to his military service, including his service in Vietnam.  See 38 C.F.R. § 3.303 (a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

The Board acknowledges the Veteran's belief that he has hypothyroidism as a result of service.  However, as explained above, whether exposure to an environmental hazard causes a disease manifesting years after such exposure is too complex a question to be competently addressed by a non-expert.  

Given that there is no competent evidence that hypothyroidism is related to any herbicide exposure or manifested until many years after service, the Board must conclude that the weight of the evidence is against a finding of service connection for hypothyroidism.  The appeal must therefore be denied as to this issue.  


IX.  Factual background & Analysis-S/C Pituitary adenoma,
due to AO exposure.

The Veteran claims that his diagnosed pituitary adenoma developed as a result of military service, including as secondary to Agent Orange exposure during his tour in Vietnam.  

It is not in dispute that the Veteran has a current diagnosis of pituitary microadenoma.  However, pituitary microadenoma is not listed in 38 C.F.R. § 3.309 (e) as a disease related to herbicide exposure; consequently the presumptive provisions of 38 U.S.C.A. § 1116 do not apply in this matter.  What remains for consideration is whether the Veteran's pituitary microadenoma may somehow otherwise be related to his service.  

The Veteran's STRs are silent for any complaint, treatment, or diagnosis related to pituitary microadenoma, and there is no evidence of such disability in the first post service year.  

Post service treatment records, VA as well as private treatment reports, indicate that the Veteran was found to have a large tumor in July 2007.  A neurosurgery consult note, dated in August 2007, indicated that the Veteran had both clinical and radiographic evidence of pituitary tumor.  From October 2007 through September 2008, he was assessed with pituitary adenoma.  

An endocrinology note, dated in October 2014, assessed the Veteran with S/P TSA for pituitary macroadenoma.  A primary care note, dated in July 2016, noted a history of hypothyroid and pituitary macroadenoma with complaints of constipation and hemorrhoids.  Following a physical examination, the pertinent diagnosis was pituitary macroadenoma, status post surgery in October 2010, stable.  

Based upon the current medical evidence of record, there is little doubt that the Veteran has a current pituitary gland disability.  However, as noted above, STRs show no complaints of, or treatment for, the pituitary gland during service.  In fact, the initial diagnosis was made in August 2007, more than three decades after the Veteran's discharge from service in November 1971.  This is itself evidence against a nexus between his service and the adenoma.

Moreover, there is no evidence that any current pituitary adenoma or residuals is related to service.  The Veteran's opinion that his adenoma is related to herbicide exposure is not competent evidence.  Again, whether an adenoma first diagnosed many years after exposure to Agent Orange was caused by such exposure is too complex a question to be competently addressed by a non-expert.  While the Veteran has submitted an article regarding the incidences of pituitary tumors/Cushing disease in rescue dogs that have been exposed to herbicides, that evidence, is not directly relevant to, and thus is not probative of, this Veteran's claim.  There is no competent evidence of a nexus between the adenoma and the Veteran's service.  

Given the absence of competent evidence in support of the Veteran's claim, and the dates of manifestation of the adenoma, the Board concludes that the preponderance of evidence is against a grant of service connection for pituitary adenoma or residuals of that condition.  Hence, the appeal as to this issue must be denied.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

Service connection for tinnitus is granted.   

Service connection for low bone density, to include as due to exposure to Agent Orange, is denied.  

Service connection for erectile dysfunction, to include as due to exposure to Agent Orange, is denied.  

Service connection for hives, to include as due to exposure to Agent Orange, is denied.  

Service connection for hypothyroidism, to include as due to exposure to Agent Orange, is denied.  

Service connection for pituitary adenoma, to include as due to exposure to Agent Orange, is denied.  


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected PTSD.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently on record is insufficient for the purpose of ascertaining the severity of the Veteran's PTSD.  

The Veteran contends, in essence, that the symptoms of his service-connected PTSD are more severely disabling than reflected by the 10 percent rating currently assigned.  At his personal hearing in January 2017, the Veteran reported that he has been having nightmares of being shot.  The Veteran explained that he worked as a medic and had to treat a lot of injuries and saw a lot of dead bodies; he was not ready for that and still has nightmares involving those incidents.  The Veteran related that he has nightmares about three to four times a week; as a result of the nightmares, he has difficulty sleeping.  The Veteran related that he used to wake up shaking and sweating to the point that it scared his wife until she finally understood what was going on.  The Veteran indicated that he does not like to be around a lot of people; he gets anxious being around people.  The Veteran reported getting along with his coworkers and most people.  He has problems dealing with things.  The Veteran related that his most recent examination for PTSD was in May 2012.  He has been receiving treatment for his PTSD as the VA in Scottsburg; and, because of the increased in his symptoms, he has gone through four different types of medicines.  

VA is required to assist the Veteran in obtaining evidence necessary to support his claim and afford an examination to assess the current nature, extent, and severity of a service-connected disability when there is evidence that the Veteran's level of disability worsened since the last examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c) (2); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  Thus, in light of the fact that the most recent VA examination was conducted in May 2012, more than 5 years ago, and the Veteran has claimed that his PTSD has worsened since his last examination, the Board has determined that the Veteran should be afforded further VA examination to assess the current nature and severity of his PTSD.  Under these circumstances, the Veteran must be scheduled to undergo an examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the AOJ for the following actions:

1.  Send a letter to the Veteran asking him to identify the names and addresses of all medical care providers who have treated him for PTSD since May 2012.  After securing any necessary releases, the AOJ should obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).  

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner must review the file.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The report of examination must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the Veteran's claim on the basis of all evidence of record.  If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond, after which the case should be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


